Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athenstaedt et al (US 6,563,625 B1).
With regards to claim 1, Athenstaedt discloses an electrochromic glass component (a functional element having electrically controllable properties) comprising a primer layer 10 (first carrier film), a mirror layer 3 formed thereon, depicted in Figures 2a and 2b as being used as an electrode (first surface electrode) proton conductive coating 4 (active layer), a counter electrode 6 (second electrode), and a seal 8 (second carrier film) (Athenstaedt: Figs. 2a-2b; col. 2, lines 22-42). The present specification does not appear to define the phrase “carrier film”, though since, as is best understood, the carrier films of the present specification are used for lamination and sealing, the primer layer 10 and seal 8 each are “carrier films” according to the present specification (Athenstaedt: Figs. 2a-2b; col. 2, lines 22-42). It is further noted that the phrase “stack sequence” and does not necessarily mean that the layers are laminated in order or in direct contact with each other. Figure 1 of Athenstaedt depicts the seal as folded around the primer layer 10 (first carrier film) at a side edge, and against a side surface (exit surface) of the proton conductive coating 4 (active layer) (Athenstaedt: Fig. 1). The seal is considered to seal the exit surface since it is a seal (Athenstaedt: col. 2, lines 22-42). The area in which the seal is folded around the primer layer 10 (first carrier film) is depicted in Figure 1 as an overhanging section (Athenstaedt: Fig. 1). The seal 8 is expected to prevent diffusion of plasticizers through the carrier film, as such is the function of a seal (i.e., to assume the claimed function not present would be to regard the seal as not having a sealing function). In the interest of compact prosecution, however, it is noted that Athenstaedt further discloses a diffusion barrier which creates a system that is “tightly sealed externally”, including around the system’s end faces (Athenstaedt: col. 4, lines 14-31). Furthermore, the first surface electrode (i.e., layers 3 and 4) is arranged on an inward surface of the primer layer 10 and depicted as in direct contact with and bonded thereto (Athenstaedt: Figs. 2a and 2b). It is noted that whether or not the surface is “inward” depends on the orientation of the overall structure. The counter electrode 6 (i.e., second electrode) is depicted as bonded and on an inward surface of the second carrier film 8, at least on its side surface (Athenstaedt: Fig. 1). Athenstaedt further depicts the carrier film 8 as bent such that it overhangs the entire functional element (i.e., constituting at least one section of an overhanging region) and it is further depicted as bonded to an edge of the primer layer 10 (i.e., bonded to an edge region of the first carrier film. In addition, the phrases “materially bonded” and “…by permanently pressing…by fusing… by gluing” constitute product-by-process language. Such language does not limit product claims to the material performance of the recited steps, but rather, only the structures implied. See MPEP 2113. It is noted that based on the term “seal”, the seal must be capable of materially bonding to an edge region (i.e., if it did not have such a function, it would not be a “seal”).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Athenstaedt as applied to claim 1 above.
With regards to claims 2 and 14, Athenstaedt discloses an electrochromic device as applied to claim 1 above (see above discussion). The electrochromic device is disclosed as having a seal which wraps around its external surface, and it is therefore noted that the “width u” of the seal is equivalent to the thickness of the entire electrochromic device (Athenstaedt: Fig. 1). Athenstaedt further discloses the inclusion of a thin glass layer in its stack, the thin glass layer having a thickness of 0.1 to 3 mm (Athenstaedt: col. 4, lines 26-28). In addition, the stack may further have an ion conducting layer with a thickness of 1 microns to 1 mm (Athenstaedt: col. 3, lines 22-24). Combined, these two layers give a thickness range of 0.101 mm (i.e., 0.1 mm + 0.001 mm = 0.101 mm) to 4 mm (i.e., 3 mm + 1 mm = 4 mm). This range overlaps the claimed ranges (claim 2: at least 4 mm; claim 14: 4 mm to 50 mm). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.





Claims 3 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Athenstaedt as applied to claim 1 above, and further in view of Chari et al (US 7,387,856 B2).
With regards to claims 3 and 15, Athenstaedt discloses an electrochromic device as applied to claim 1 above (see discussion). Athenstaedt does not appear to disclose its active layer as containing or made of liquid crystals per present claim 3, or made of polymer dispersed liquid crystals (PDLC) per present claim 15.
Chari discloses a display which includes an electrically modulated material such as an electrochromic material, the display including a chiral nematic liquid crystal, also known as PDLC (Chari: abstract; col. 6, lines 15-20; col. 10, line 64 through to col. 11, line 3). Based on the discussion of PDLC in the background of Chari, and its citation of numerous references directed to PDLC, it is clear that PDLC is an exceptionally well-known material in the field (Chari: at least col. 1, lines 10-45). The PDLC is applied in the same type of structure disclosed in Athenstaedt (i.e., between two conductive layers, or in the case of Athenstaedt, electrodes) (Chari: col. 1, lines 26-45; Athenstaedt: Fig. 1). Chari notes the use of PDLC to produce “low cost flexible electronic displays” for which there is “significant interest” (Chari: col. 1, lines 10-26). Athenstaedt and Chari are analogous art in that they are related to the same field of endeavor of electrochromic display devices. A person of ordinary skill in the art would have found it obvious to have selected the PDLC of Chari as the active material in Chari, as such material is well-known in the art. Furthermore, a person of ordinary skill would have been motivated to select PDLC under the pretense of cost reduction, for which there is “significant interest” (Chari: at least col. 1, lines 10-45).





Response to Arguments
Applicant's arguments filed February 24th, 2022, with respect to the rejections under 35 U.S.C. 112(b), have been considered and are found persuasive. Applicant has amended claim 1 to rectify the issue of antecedent basis, and claim 2 to rectify the issue of antecedent basis and the interpretation of the claimed width. Therefore, the rejection under 35 U.S.C. 112(b) has been withdrawn.
The remainder of Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues that the rear electrode 6 is arranged on an inward surface of the polyester film 7 as opposed to seal 8. While the Examiner agrees that rear electrode 6 is on an inward surface of the polyester film 7, the Examiner finds Applicant’s argument unpersuasive, as rear electrode 6 is also on an inward surface of seal 8. The seal 8 wraps around the entire unit, and its inward surface is in contact with the side edges of each layer of the stack assembly. Therefore, rear electrode 6 is technically bonded to the inward surface of seal 8. Applicant further argues that the polyester film 7 is not folded as claimed, but this argument is not found persuasive as seal 8 is still readable as the folded second carrier film. Applicant additionally argues that the prior art does not meet the limitation “at least one section…. Materially bonded… permanently pressing… and/or by gluing… edge region” but this argument is not found persuasive as this limitation is drawn to product-by-process language. Applicant has not articulated how such language leads to an unobvious structural difference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783